      Case 5:18-md-02834-BLF Document 397 Filed 04/03/19 Page 1 of 3



 1   MICHAEL A. SHERMAN (SBN 94783)                J. DAVID HADDEN (CSB No. 176148)
     masherman@stubbsalderton.com                  dhadden@fenwick.com
 2   JEFFREY F. GERSH (SBN 87124)                  SAINA S. SHAMILOV (CSB No. 215636)
     jgersh@stubbsalderton.com                     sshamilov@fenwick.com
 3   SANDEEP SETH (SBN 195914)                     MELANIE L. MAYER (admitted pro hac vice)
     sseth@stubbsalderton.com                      mmayer@fenwick.com
 4   WESLEY W. MONROE (SBN 149211)                 PHILLIP J. HAACK (CSB No. 262060)
     wmonroe@stubbsalderton.com                    phaack@fenwick.com
 5   STANLEY H. THOMPSON, JR. (SBN 198825)         RAVI R. RANGANATH (CSB No. 272981)
     sthompson@stubbsalderton.com                  rranganath@fenwick.com
 6   VIVIANA BOERO HEDRICK (SBN 239359)            CHIEH TUNG (CSB No. 318963)
     vhedrick@stubbsalderton.com                   ctung@fenwick.com
 7   STUBBS, ALDERTON & MARKILES, LLP              FENWICK & WEST LLP
     15260 Ventura Blvd., 20th Floor               Silicon Valley Center
 8   Sherman Oaks, CA 91403                        801 California Street
     Telephone:     (818) 444-4500                 Mountain View, CA 94041
 9   Facsimile:     (818) 444-4520                 Telephone:   650.988.8500
     Attorneys for PERSONALWEB                     Facsimile:   650.938.5200
10   TECHNOLOGIES, LLC
                                                   Attorneys for AMAZON.COM, INC. and
11                                                 AMAZON WEB SERVICES, INC.
     DAVID D. WIER (admitted pro hac vice)
12   david.wier@level3.com
     1025 Eldorado Boulevard
13   Broomfield, CO 80021
     Telephone:    (720) 888-3539
14   JOSE L. PATIÑO (SBN 149568)
     jpatino@foley.com
15   CHRISTOPHER C. BOLTEN (SBN 268284)
     cbolten@foley.com
16   Foley & Lardner LLP
     3579 Valley Centre Drive, Suite 300
17   San Diego, CA 92130
     Telephone:    (858) 847-6700
18   Facsimile:    (858) 792-6773
19   Attorneys for LEVEL 3 COMMUNICATIONS, LLC
20                               UNITED STATES DISTRICT COURT
21                             NORTHERN DISTRICT OF CALIFORNIA
22                                        SAN JOSE DIVISION
23
     IN RE: PERSONALWEB TECHNOLOGIES,                Case No. 5:18-md-02834-BLF
24   LLC ET AL., PATENT LITIGATION

     AMAZON.COM, INC., and AMAZON WEB                Case No.: 5:18-cv-00767-BLF
25
     SERVICES, INC.,
                     Plaintiffs,                     STIPULATION RE DEADLINE ON
26                                                   IDENTIFYING ADJUDICATED
          v.
                                                     CUSTOMER CASES PER SUMMARY
27   PERSONALWEB TECHNOLOGIES, LLC and               JUDGMENT ORDER
     LEVEL 3 COMMUNICATIONS, LLC,
28                   Defendants.
     STIPULATION RE DEADLINE ON IDENTIFYING                                    5:18-md-02834-BLF
     ADJUDICATED CUSTOMER CASES                                                 5:18-cv-00767-BLF
       Case 5:18-md-02834-BLF Document 397 Filed 04/03/19 Page 2 of 3



 1          Amazon.com, Inc. and Amazon Web Services, Inc. (collectively, “Amazon”), PersonalWeb

 2   Technologies, LLC (“PersonalWeb”), and Level 3 Communications, LLC (“Level 3”) hereby stip-

 3   ulate and recite as follows:

 4          WHEREAS, on March 13, 2019, the Court issued its order granting in part and denying in

 5   part Amazon’s motion for summary judgment (the “Order”) (Dkt. 394);

 6          WHEREAS, the Court ordered the parties to advise the Court by April 3, 2019 as to which

 7   customer cases are fully adjudicated by the Order and which claims of the remaining cases are fully

 8   adjudicated regarding accused S3 (id. at 27);

 9          WHEREAS, the parties have met and conferred, and need additional time to further analyze

10   the issues;

11          WHEREAS, the parties have agreed to an extension of one week—to April 10, 2019—to

12   file a stipulation with the Court as to fully adjudicated customer cases and claims of the remaining

13   cases that are fully adjudicated regarding S3;

14          THE PARTIES HEREBY STIPULATE and jointly request a one-week extension to April

15   10, 2019 to submit a stipulation to this Court identifying fully adjudicated customer cases and

16   claims of the remaining cases that are fully adjudicated regarding S3.

17

18   Dated: April 3, 2019                  FENWICK & WEST LLP

19                                                    By: /s/ J. David Hadden
                                                          J. DAVID HADDEN (CSB No. 176148)
20                                                        SAINA S. SHAMILOV (CSB No. 215636)
                                                          MELANIE L. MAYER (admitted pro hac vice)
21                                                        PHILLIP J. HAACK (CSB No. 262060)
                                                          RAVI R. RANGANATH (CSB No. 272981)
22                                                        CHIEH TUNG (CSB No. 318963)
                                                          FENWICK & WEST LLP
23                                                        Silicon Valley Center
                                                          801 California Street
24                                                        Mountain View, CA 94041
                                                          Telephone:        650.988.8500
25                                                        Facsimile:        650.938.5200
26
                                                         Attorneys for AMAZON.COM, INC. and
27                                                       AMAZON WEB SERVICES, INC.

28
      STIPULATION RE DEADLINE ON IDENTIFYING             2                            5:18-md-02834-BLF
      ADJUDICATED CUSTOMER CASES                                                       5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 397 Filed 04/03/19 Page 3 of 3



 1   Dated: April 3, 2019                      STUBBS, ALDERTON & MARKILES, LLC

 2
                                               By: /s/ Viviana Boero Hedrick
 3                                                   Michael A. Sherman
                                                     Jeffrey F. Gersh
 4                                                   Sandeep Seth
                                                     Wesley W. Monroe
 5                                                   Stanley H. Thompson, Jr.
                                                     Viviana Boero Hedrick
 6
                                                     Attorneys for PERSONALWEB
 7                                                   TECHNOLOGIES, LLC

 8   Dated: April 3, 2019                      By: /s/ David D. Wier
                                                    David D. Wier (admitted pro hac vice)
 9                                                  david.wier@level3.com
                                                    Level 3 Communications, LLC
10                                                  1025 Eldorado Boulevard
                                                    Broomfield, CO 80021
11                                                  Telephone: (720) 888-3539

12                                                   Attorney for LEVEL 3
                                                     COMMUNICATIONS, LLC
13
     Dated: April 3, 2019                      FOLEY & LARDNER LLP
14
                                               By: /s/ Jose L. Patiño
15                                                   Jose L. Patiño (SBN 149568)
                                                     Christopher C. Bolten (SBN 268284)
16                                                   FOLEY & LARDNER LLP
                                                     3579 Valley Centre Drive, Suite 300
17                                                   San Diego, CA 92130
                                                     Telephone:       (858) 847-6700
18                                                   Facsimile:       (858) 792-6773
19                                                   Attorneys for LEVEL 3
                                                     COMMUNICATIONS, LLC
20

21

22

23

24

25

26

27

28
      STIPULATION RE DEADLINE ON IDENTIFYING     3                              5:18-md-02834-BLF
      ADJUDICATED CUSTOMER CASES                                                 5:18-cv-00767-BLF
